               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


James Williams, Marciona
Mitchell,
                                        Case No. 19-10850
                      Plaintiffs,
                                        Judith E. Levy
v.                                      United States District Judge

Brian Maurer, Russell Gartha,           Mag. Judge Anthony P. Patti
Eric Jachym, Tyler Fegreus,
Patrick McCormick, Cole Armil,
and Trevor Elliot,

                      Defendants.

________________________________/

 ORDER REGARDING DELIBERATIVE PROCESS PRIVILEGE

     This matter came before the Court after a telephonic conference

was held regarding a discovery dispute. On December 11, 2019, the Court

held a hearing and heard argument regarding the parties’ discovery

dispute over documents Defendants redacted under the deliberative

process privilege. The Court conducted an in camera review of a sample

of the redacted portions of Defendants’ documents.

     For the reasons set forth on the record, the Court finds that

Defendants’ redactions were appropriate. However, Plaintiffs are not
                                    1
precluded from raising this issue again if they wish to challenge a specific

redaction in the future.

     IT IS SO ORDERED.

Dated: December 11, 2019                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                      CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 11,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                   s/William Barkholz
                                   Case Manager




                                     2
